Citation Nr: 0609090	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected status post abdominal hernia repair with 
residuals of multiple recurrences of supraumbilical hernias.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1980 to November 
1980 and from February 1981 to October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in January 2004, but was 
remanded for additional development of the record.  



FINDING OF FACT

The service-connected disability is shown to have been 
productive of a level of disablement that more nearly 
approximates that of a ventral hernia that is large and not 
well supported by a belt for the period of the appeal.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 40 
percent, but not higher for the service-connected status post 
abdominal hernia repair with residuals of multiple 
recurrences of supraumbilical hernias have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.114 including Diagnostic Code 7339 (2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The Board notes that this is an appeal of an initial grant of 
service connection.  The veteran was provided with a 
September 2001 VCAA letter prior to the initial adjudication 
of his claim which notified him of the evidence that was 
necessary to substantiate his claim for service connection, 
what portion of the evidence VA would seek to provide, and 
what portion the veteran was expected to provide.  Therefore, 
the duty to notify for these elements has been met.  See 
VAOPGCPREC 8-2003.  

Subsequent to the initiation of the current appeal, the 
veteran was provided with a November 2002 statement of the 
case, which contained the provisions of 38 C.F.R. § 3.159, 
including notification that the veteran should submit any 
evidence in his possession that he believed pertained to his 
claim.  

Furthermore, the Board notes that the veteran was also 
provided with specific information concerning the evidence 
required to substantiate a claim for an increased evaluation 
for his hernia in a December 2004 letter.  

As the § 3.159 notice came after the initial adjudication of 
the claim, the timing of this notice did not comply with the 
requirement that the notice must precede the adjudication.  

However the RO readjudicated the veteran's claim in October 
2005, which is subsequent to the veteran's receipt of all 
required notification.  This action of the RO cured any error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The veteran's claim has been remanded to obtain additional 
evidence, and he has undergone two additional VA examinations 
as a result of this remand.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
and to the extent that the action taken hereinbelow is 
favorable to the veteran, the Board concludes that the 
duty-to-assist provisions of VCAA have been met.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The record shows that service connection for status post 
abdominal hernia repair with residuals of multiple 
recurrences of supraumbilical hernias was established in an 
April 2002 rating decision.  A 20 percent evaluation was 
assigned for this disability.  

The veteran's disability is evaluated under the rating 
criteria for postoperative ventral hernias.  

A post-operative, ventral hernia is evaluated as 100 percent 
disabling when there is massive, persistent, severe diastasis 
of recti muscles, or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall 
so as to be inoperable.  

A large hernia that is not well supported by a belt under 
ordinary conditions is evaluated as 40 percent disabling.  

For a 20 percent evaluation, there must be a small hernia 
that is not well supported by a belt under ordinary 
conditions or a healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.  

Residuals consisting of postoperative, healed wound with the 
use of a belt not indicated are evaluated as noncompensable.  
38 C.F.R. § 4.114, Diagnostic Code 7339.  

The Board finds that a 40 percent rating for the service-
connected hernia is for application in this case.  

The evidence indicates that the veteran underwent hernia 
repair at a private hospital in October 2000.  His recovery 
was complicated by infections, drainage and recurrences of 
his hernia.  

The February 2002 VA examination found the veteran to have 
status post hernia repair, with residuals of multiple 
recurrences of superumbilical hernias with apparent 
recurrence and tender scar.  

The private records dated October 2003 indicate that the 
veteran's hernia had recurred.  He underwent additional 
surgical repair in January 2004.  A January 2004 VA 
examination noted the veteran's surgery.  

The veteran underwent a VA fee basis examination in March 
2005.  The examiner found that the veteran had a hernia on 
the right lateral side of the abdomen, which was about 10 
centimeters in diameter.  The hernia was described as 
"moderately large".  

This examiner further opined that the hernia was "fairly 
big", but noted that the veteran was using an abdominal 
belt, which he believed would help.  

However, a June 2005 letter from the veteran's private doctor 
contains a different opinion as to whether the hernia was 
reducible.  This doctor indicated that his medical group had 
been treating the veteran's hernia for seven years.  

The doctor added that the veteran was wearing an abdominal 
binder, but opined that this was not effectively reducing the 
hernia.  The doctor added that the binder only provided 
support to the abdominal wall in general.  

The March 2005 VA examiner has described the veteran's hernia 
as moderately large and fairly big.  Although he believed an 
abdominal belt would help, the June 2005 opinion stated that 
the belt was not effective in reducing the hernia.  

A large hernia that is not well supported by a belt is 
evaluated as 40 percent disabling.  Therefore, as the 
service-connected disability picture more nearly approximates 
the criteria for the assignment of an increased rating, a 40 
percent evaluation is warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7339.  

The Board has considered an evaluation in excess of 40 
percent for the veteran's ventral hernia, but entitlement is 
not demonstrated by the evidence for any portion of the 
appeal period.  

The veteran's hernia has not been characterized by any 
examiner as massive, and the Board agrees that this 
description would not fit a 10-centimeter hernia.  

Furthermore, the June 2005 medical opinion indicated that 
additional surgery was possible.  Therefore, a higher 
evaluation is not warranted.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7339.  






ORDER

An initial, increased rating of 40 percent, but not higher 
for the service-connected status post abdominal hernia repair 
with residuals of multiple recurrences of supraumbilical 
hernias is granted, subject to the regulations governing the 
award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


